DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 09 February 2022for the application filed 24 January 2020. Claims 1-11 are pending:
Claims 6 and 8 have been elected with traverse in the reply filed 31 August 2021;
Claims 2 and 4-6 have been amended; and
new Claims 9-11 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/027614, filed 24 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-143196, filed 25 July 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The replacement drawings were received on 09 February 2022.  These drawings are acceptable.

Claim Objections
Claims 1-5 and 7 are objected to because of the following informalities:
Claims 1-5 and 7 were previously withdrawn but do not have the appropriate status identifiers. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA et al. (US PGPub 2017/0210871 A1) in view of ONO et al. (JP 2016215102 A; machine translation referenced herein).
	Regarding Claim 6, SHIBATA discloses a technique for preparing a porous cellulose medium (abstract) usable as a filtration membrane (i.e., a method for producing a separation membrane; p0006). Said technique involves gelling a flowable homogeneous composition containing cellulose acetate, an organic solvent, and water by temperature-based phase transition (i.e., a membrane-forming solution; phase-separating; p0059). 
The cellulose acetate is cellulose triacetate having a degree of acetylation of 2.7 or more, e.g., from 2.8 to 2.9 degree of substitution (i.e., the membrane-forming solution comprising triacetylcellulose having an acetyl group substitution degree of 2.7 or higher; p0067, p0069). The organic solvent has high dissolving power for cellulose acetate and includes dimethylsulfoxide (DMSO) and sulfolane (i.e., the membrane-forming solution comprising… a goold solvent; wherein the good solvent… includes one or more selected from sulfolane, dimethyl sulfoxide…; p0079). SHIBATA further discloses that water does not dissolve cellulose acetate (i.e., the membrane-forming solution comprising… a poor solvent; wherein the poor solvent is incapable of dissolving the triacetylcellulose; p0118-0119).
SHIBATA further discloses a ratio by weight of water to organic solvent is from 10:90 to 90:10 (p0077), which overlaps with the claimed range of a mixing ratio in a total amount of the good solvent and the poor solvent is from 5 to 40 mass% of the good solvent and from 60 to 95 mass% of the poor solvent. SHIBATA discloses that the appropriate mixing ratio is any ratio that can cause gelation (p0077); therefore, one of ordinary skill in the art at the time of the filing of the invention would find the claimed ranges to be prima facie obvious (MPEP 2144.05). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
SHIBATA discloses that the cellulose acetate content in the homogeneous composition ranges from 1 to 20 wt% (p0076). While SHIBATA is deficient in explicitly disclosing the claimed 25 mass% solid content concentration, SHIBATA further discloses that the homogeneous composition comprises contents at any concentrations so long as the composition undergoes phase transition at a predetermined range of temperatures (p0075). As is known to one of ordinary skill in the art, at higher temperatures, more concentrated compositions can be solubilized; furthermore, the selection of a cellulose acetate concentration would yield a desired pore size and porous cellulose with an appropriate hardness (p0076). Given these factors, one of ordinary skill in the art at the time of the filing of the invention would be capable of determining or discovering the optimum cellulose acetate concentration of 25 mass% to prepare the desired porous structure. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
The homogeneous composition is prepared at a temperature range from 0°C to 100°C within which the composition is a flowable liquid (p0074). SHIBATA further discloses the temperature is a temperature at which the composition is maintained in a liquid state and may be higher than the range of temperatures where the composition undergoes phase transition but is not so high that gel transition time exceeds a desired limit, i.e., the dissolving temperature is optimizable (p0111). SHIBATA discloses that the phase transition of the homogeneous composition involves cooling the homogeneous composition from above the phase transition temperature to below the phase transition temperature, e.g., to room temperature at 20°C (i.e., phase-separating the heated membrane-forming solution to form a separation membrane while the heated membrane-forming solution is cooled to room temperature; p0114, p0158), which reads on the claimed range of room temperature from 20 to 30°C. After formation, the porous cellulose medium solid is then washed with water and alcohol (i.e., washing the separation membrane to remove the good solvent and the poor solvent; p0158).
As further shown in FIGs. 5-10, the porous cellulose medium has a sponge-like structure with pores having diameter sizes ranging from a few tens of nanometers to a few hundreds of nanometers (scale bars are 100 nm), which overlaps with the claimed range of an average pore diameter from 0.01 µm to 1 µm, and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Further, the figures lack any noticeable macrovoids (i.e., the separation membrane not having a macrovoid structure but having a uniform sponge structure).
SHIBATA is deficient in disclosing the poor solvent includes one or more selected from the listed elements.
ONO discloses a process for producing a polymer membrane having high water permeability and high particle rejection rate (pg. 1, par. 2).  The process comprises dissolving a polymer in a solvent to prepare a polymer resin; this solvent comprises a good solvent (identified on pg. 4, par. 1 as sulfolane) and a poor solvent, wherein the poor solvent is advantageously included to prevent or reduce the formation of macrovoids in the membrane and increase the strength thereof (pg. 3, paragraphs after “First Step” in §2 in bottom third of page). ONO further discloses a list of suitable poor solvents, including water and 1,3-butanediol (see same citation, also see pg. 4, par. 1). Thus, as disclosed by ONO, one of ordinary skill in the art prior to the effective filing date of the invention would have known that both water and 1,3-butanediol are suitable substitutes as poor solvents in the preparation of a polymer solution 
The limitations “wherein the good solvent is capable of heat-dissolving the triacetylcellulose at a solid content concentration of 25 mass%” and “the poor solvent is incapable of dissolving the triacetylcellulose at a solid content concentration of 25 mass% at 160°C” are directed toward product-by-process limitations; indeed, the filed Specification even provides methods for measuring such solubility (e.g., see Examples, pg. 8, line 6 to pg. 9, line 19). Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product (in this instant case, “good solvent” and “poor solvent”)—as opposed to the manner in which the product is made or evaluated. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
In view of this holding, as it applies to the instant limitations, the manner by which “the good solvent is capable of heat-dissolving the triacetylcellulose at a solid content concentration of 25 mass%” and “the poor solvent is incapable of dissolving the triacetylcellulose at a solid content concentration of 25 mass% at 160°C” are considered to be product-by-process language: e.g., because they describe how the solubility or insolubility is measured or observed. Additionally, these limitations are not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra. 
Because the claimed invention is obvious over SHIBATA in view of ONO as explained above, such limitations are necessarily met. SHIBATA discloses the use of sulfolane or DMSO as the good solvent, and ONO discloses the suitable substitutability of 1,3-butanediol for water. Thus, the prior art discloses the same good solvent and poor solvent as claimed (see dependent Claim 9). Products of identical chemical composition cannot have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
Regarding Claim 9, modified SHIBATA makes obvious the method for producing a separation membrane of Claim 6. As indicated earlier, SHIBATA discloses the organic solvent is sulfolane (i.e., the good solvent is sulfolane; p0079). Similarly, ONO discloses sulfolane (pg. 4, par. 1) and further discloses 1,3-butanediol as a poor solvent (i.e., wherein the poor solvent includes 1,3-butanediol; pg. 4, par. 1).
Regarding Claim 11, modified SHIBATA makes obvious the method for producing a separation membrane of Claim 6. As indicated earlier, SHIBATA discloses a ratio by weight of water to organic solvent (poor solvent to good solvent) is from 10:90 to 90:10 (p0077), which overlaps with the claimed range of 10 to 30 mass% of the good solvent and from 70 to 90 mass% of the poor solvent. SHIBATA further discloses that the appropriate mixing ratio is any ratio that can cause gelation (p0077); therefore, one of ordinary skill in the art at the time of the filing of the invention would find the claimed ranges to be prima facie obvious (MPEP 2144.05). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA et al. (US PGPub 2017/0210871 A1) in view of ONO et al. (JP 2016215102 A), as applied to Claim 6, and further in view of KOH et al. (KR 20140117174 A; machine translation is referenced herein).
	Regarding Claim 8, modified SHIBATA makes obvious the method for producing a separation membrane of Claim 6. Modified SHIBATA is deficient in disclosing the separation membrane is a hollow fiber membrane. It is recognized that ONO does disclose a hollow fiber membrane; however, Claim 6 relied on the teaching of poor solvents by ONO.
	KOH discloses a method for manufacturing asymmetric hollow fiber membranes comprising a thermally-induced phase separation method of a dope solution (abstract; §Description of Embodiments, pg. 2, middle). The dope solution includes a polymer resin and a solvent; said polymer resin includes cellulose acetate or cellulose triacetate; said solvent has a relatively high boiling point (above 150°C) and includes dimethylsulfoxide. The dope solution is prima facie obvious to one of ordinary skill in art at the time of the filing of the invention to substitute the flowable homogeneous composition of modified SHIBATA for the dope solution of KOH with a reasonable expectation of success, i.e., the formation of a hollow fiber membrane. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results. The express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (MPEP §2143.01 B).
	The limitations “the hollow fiber membrane having a pure water permeation rate from 10 to 3000 L/(m2·h·0.1 MPa) and a tensile strength from 4 to 14 MPa” are directed toward properties inherent to the claimed hollow fiber membrane. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I). No additional limitations beyond the composition of the membrane-forming solution, the separation membrane having a uniform sponge structure with an average pore diameter, and thermally-induced phase separation method have been claimed, of which are made obvious by SHIBATA in view of KOH. As such, because the claimed method for producing the separation membrane are made obvious by the prior art, these instant limitations directed toward properties of the claimed hollow fiber membrane are inherent.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA et al. (US PGPub 2017/0210871 A1) in view of ONO et al. (JP 2016215102 A), as applied to Claim 6, and further in view of TSUCHIDA et al. (JP 01159023 A; machines translation is referenced; previously cited in the prior Office action).
Regarding Claim 8, modified SHIBATA makes obvious the method for producing a separation membrane of Claim 6. As indicated earlier, SHIBATA discloses the organic solvent is sulfolane (i.e., the good solvent is sulfolane; p0079). Modified SHIBATA is deficient in disclosing the poor solvent includes 2,2-dimethyl-1,3-propanediol.

Therefore, the claimed limitation that the poor solvent is 2,2-dimethyl-1,3-propanediol as disclosed by TSUCHIDA would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B), i.e., it would have been obvious to substitute 2,2-dimethyl-1,3-propanediol as the poor solvent as disclosed by TSUCHIDA for the poor solvent in the method made obvious by modified SHIBATA.

Response to Arguments
	Applicant’s amendments filed 09 February 2022 have been fully considered.
The newly filed figures have been reviewed and are acceptable; the Drawing Objections have been withdrawn.
The amendments to Claim 6 have addressed the Claim Objections of Claim 6; these objections have been withdrawn. However, please note the added Claim Objections to the withdrawn claims.
Applicant’s amendments with respect to Claim 6 have been fully considered and are persuasive; the 35 USC 103 rejections of Claims 6/3 and 6/4 as being unpatentable over SHIBATA have been withdrawn. However, new grounds of rejection have been made for Claim 6 under 35 USC 103 as being unpatentable over SHIBATA in view of ONO.
	Applicant’s arguments filed 09 February 2022 have been fully considered but are not persuasive because they are directed toward rejections that have been withdrawn, i.e., the arguments are not commensurate in scope with the present rejections.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/Ryan B Huang/Primary Examiner, Art Unit 1777